                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TAM VU,                                              Case No. 18-cv-03594-SI
                                   8                   Plaintiff,
                                                                                             ORDER RE JOINT DISCOVERY
                                   9            v.                                           DISPUTE #4
                                  10    LIBERTY MUTUAL INSURANCE                             Re: Dkt. No. 60
                                        COMPANY, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              On April 11, 2019, the parties filed their fourth joint discovery dispute letter regarding
                                  14
                                       production of a two-page document titled “CWS Manager Guide.” Dkt. No. 60. Defendants
                                  15
                                       argue the CWS Manager Guide should not be produced because it contains information protected
                                  16
                                       by the trade secret privilege and is in fact labeled “Proprietary – Trade Secret (Competitively
                                  17
                                       Sensitive Information)” on the document. Id. at 2. Defendants do not dispute the CWS Manager
                                  18
                                       Guide is relevant, nor, it seems, could they.
                                  19
                                              Liberty Mutual has already produced various guidelines for claims adjusters and their
                                  20
                                       supervisors regarding how to handle a “Closed Without Settlement” (“CWS”) claim, such as Ms.
                                  21
                                       Vu’s. One of the previously produced documents refers to the “CWS Manager Guide.” Thus,
                                  22
                                       there is no question that the document is relevant.
                                  23
                                              Generally, California Evidence Code § 1060 allows the owner of a trade secret to refuse
                                  24
                                       disclosure of the secret if the privilege does not “conceal fraud or otherwise work injustice.”
                                  25
                                       Thus, trade secret privilege cannot unreasonably deny one side evidence required for fair
                                  26
                                       resolution. Bridgestone/Firestone, Inc. v. Superior Court, 7 Cal. App. 4th 1384, 1393 (1992).
                                  27
                                       After the trade secret holder proves its existence, the party seeking discovery must then make
                                  28
                                   1   specific prima facie showing that the information sought is relevant and necessary to a fair

                                   2   resolution of the lawsuit. Cal Evid. Code § 405; Id. at 1393. The party claiming privilege may

                                   3   then provide any claimed disadvantages of a protective order. Id.       Disclosure must be ordered

                                   4   “unless, after balancing the interests of both sides, [the Court] concludes that under the particular

                                   5   circumstances of the case, no fraud or injustice would result from denying disclosure.” Id.

                                   6          Defendants shall submit evidence by Monday, April 22, 2019 regarding (1) whether the

                                   7   CWS Manager Guide is trade secret protected and (2) how limited production of said document

                                   8   under the auspices of a protective order will prejudice them.

                                   9          Plaintiff shall submit its response by Friday April 26, 2019.

                                  10          Defendants may submit a reply by Wednesday May 1, 2019.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15   Dated: April 16, 2019

                                  16                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
